DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Currently claims 1-10 are presented for examination and are allowed.


Information Disclosure Statement
3.        The information disclosure statement (IDS) submitted on July 01, 2021, have been considered by the examiner and is entered.


EXAMINER’S AMENDMENT

4.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gitler, Stewart (Registration NO. 31,256) on 03/08/2022.

The application has been amended as follows: 

        1.    (Currently Amended) A self-adaptive adjustment method based on an ambient light distribution field, wherein the method comprises: 
        obtaining a background image of a background environment in a viewing angle range of a user; 
        obtaining pixel information of a single pixel or multi-pixel block in the background image; 
        calculating or extracting illumination information of the pixel or pixel block from the pixel information: 
        obtaining l37 and continuous background image illumination field information according to the illumination information; 
        performing matching calculation by using the background image illumination field information and preset illumination field distribution models to obtain corresponding first illumination field distribution model; 
        querying a model-parameter list which records adjustment parameters corresponding to the illumination field distribution models to obtain a first adjustment parameter corresponding to the first illumination field distribution model; and 
        adjusting display parameters of a display screen of a user terminal and/or adjusting light compensation output parameters of a lighting compensation device according to the first adjustment parameter, so that the display parameters of the display screen match with an illumination state of the background environment in the viewing angle range of the user.



        8.   (Currently Amended)  The self-adaptive adjustment method based on the ambient light distribution field according to claim 2, wherein the method further includes: determining RGB color values of each pixel or pixel block according to the color information, and summing values of a red component, a green component, and a blue component in all the RGB color values of the background image to obtain a total chromatic value of each component and a total chromatic value of all the components.

Examiner’s Statement of Reasons Allowance 

5.        The following is an examiner’s statement of reasons for allowance: 
                    Prior art of record Chen et al (2020/026494), Kikuchi (2011/0074752), Ho (2011/0032228), Chen et al (2011/0134091), Kuo (2011/0181541) and Hsu et al (2010/0265263) discloses the limitation of independent claims 1 wherein display parameters of a display screen of a user terminal is adjusted based on an ambient light distribution field and performs a brightness adjustment of the display device in response to the detected variation of environmental light intensity. Prior at  Chen et al (2020/026494) and  Kikuchi (2011/0074752) discloses the use of image capturing pixel or pixel block from the pixel information; obtaining continuous background image illumination field information according to the illumination information; performing matching calculation by using the background image illumination field information and preset illumination field distribution models to obtain corresponding first illumination field distribution model; and querying a model-parameter list which records adjustment parameters corresponding to the illumination field .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/BENYAM KETEMA/Primary Examiner, Art Unit 2626 
        03/08/2021